Citation Nr: 0107812	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  95-34 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for lung cancer as 
secondary to exposure to Agent Orange (AO).  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
November 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Reno, Nevada Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Board has previously remanded the issue of service 
connection for PTSD in October 1997 and March 1999.  The 
issue is addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue of service connection of lung cancer 
as secondary to AO exposure has been obtained.  

2.  The probative evidence indicates that the veteran's lung 
cancer was first manifest within 30 years after the last date 
he was exposed to AO.  

3.  There is affirmative and competent evidence demonstrating 
that the veteran's lung cancer is secondary to his use of 
tobacco, and not the result of exposure to AO.  




CONCLUSION OF LAW

Lung cancer secondary to AO exposure was not incurred in or 
aggravated by active service .  38 U.S.C.A. §§ 1103, 1110, 
1116, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.303, 3.304, 
3.307(a)(6) and (d), 3.309(e) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records indicate that the veteran served in Vietnam 
approximately from September 1966 to March 1967, and from 
July 1967 to October 1967.  

Service medical records document no diagnosis of lung cancer.  
One examination indicated that the veteran was smoking two 
packs of cigarettes per day.  It was also noted that the 
veteran's father had cancer.  A history of asthma was also 
noted.  

VA progress notes dated between May 1994 and December 1994 
document complaints of respiratory problems, and treatment of 
chronic obstructive pulmonary disease (COPD) and asthma.  
They also document that the veteran was continuing to smoke 
cigarettes, although he tried to stop in June 1994.  However, 
subsequent notes indicate that he had resumed smoking.  In 
October 1994, he reported smoking two to three packs of 
cigarettes for the last twenty-nine years, and had recently 
cut down to less than one pack per day because of a cough.  
The assessment was COPD secondary to cigarette use with a 
bronchospasm component by history.  

During a January 1996 hearing, the veteran indicated that he 
was continuing to smoke.  Transcript, p. 9.  He reported that 
he first started having respiratory problems in the early 
1990s.  Id.  

VA progress notes dated from March 1996 to August 1996 
document a history of COPD.  In July 1996 it was noted that 
the veteran had COPD and was still smoking.  

A May 2, 1997 VA chest x-ray was noted as showing no evidence 
of acute disease or change in September 1994.  

VA progress notes from May 1997 document complaints of slowly 
progressive shortness of breath.  The veteran indicated that 
he had decreased his smoking.  VA pulmonary testing revealed 
mild, early obstructive lung disease.  

An October 1997 examination report from Washoe Medical Center 
noted that the veteran had a history of smoking-induced COPD.  

A VA chest x-ray from August 1998 noted a fullness in the 
right suprahilar region appearing since May 2, 1997.  A 
computerized tomography (CT) was suggested.  The CT revealed 
some fullness in the right suprahilar region which was 
interpreted as a prominence of normal vascular structures 
with no mass and no adenopathy identified.  

Follow-up progress notes document intermittent treatment of 
COPD through June 1999.  These notes indicate that the 
veteran was continuing to smoke cigarettes.  

In October 1999 the veteran was seen for a persistent cough.  
It was noted that he was continuing to smoke.  A chest x-ray 
revealed increasing prominence in the right suprahilar 
region.  

In October 1999 a CT of the thorax and abdomen revealed an 
irregular mass in the right suprahilar region.  These 
findings were found to be highly suspicious of neoplasm with 
probable metastatic disease.  

In October 1999 the RO received the veteran's claim of 
service connection for lung cancer as secondary to exposure 
to AO.  

On VA examination in November 1999 it was noted that the 
veteran had smoked one to two packs of cigarettes a day 
between the ages of 17 and 52.  He also indicated being 
exposed to AO during his service in Vietnam.  It was also 
noted that he had recently been diagnosed with non-small cell 
carcinoma.  This was the diagnosis on examination.  

A November 1999 chest x-ray report noted that the right upper 
lobe medial suprahilar bronchogenic carcinoma had increased 
in size and density from August 1998.  The impression was 
progression of the medial right upper lobe suprahilar 
bronchogenic carcinoma.  

In August 2000 the Board requested an advisory medical 
opinion.  The medical specialist was requested to determine 
when the veteran's lung cancer first became manifest, the 
etiology of lung cancer, and whether it was as likely as not 
that the lung cancer was incurred in service, including as 
secondary to AO exposure.  

In response, Dr. JG concluded that the veteran most likely 
had lung cancer in September 1998 because a CT taken at that 
time showed a fullness in the right suprahilar region.  

Dr. JG concluded that the most likely etiology of the 
veteran's lung cancer was his tobacco smoking, noting the 
veteran's long history of cigarette smoking.  He also noted 
that a case control study of 320 Vietnam veterans with lung 
cancer did not show an increase in risk associated with 
service in Vietnam and exposure to AO.  

Criteria

Duty to Assist

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  



Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5102).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

If not shown in service, service connection may be granted 
for a malignant tumor  if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2000);  38 C.F.R. 
§§ 3.307, 3.309 (2000).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (2000) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2000).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneiform disease consistent with chloracne; Hodgkin's 
disease; non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Multiple myeloma; Respiratory cancers (cancers of the 
lung, bronchus, larynx or trachea); or Soft tissue sarcoma.  
38 C.F.R. § 3.309(e) (2000).  

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2000).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).  

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309 (2000).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that a veteran is not entitled to presumptive herbicide 
exposure solely on the basis of having served on the Republic 
of Vietnam.  The Court held that both service in the Republic 
of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in service presumption 
of exposure to an herbicide agent.

With respect to tobacco-related disabilities, notwithstanding 
any other provision of law, a veteran's disability or death 
shall not be considered to have resulted from personal injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service for purposes of this 
title on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  38 U.S.C.A. § 1103(a) (West 
1991 & Supp. 2000).  

Nothing in subsection 38 U.S.C.A. § 1103(a) shall be 
construed as precluding the establishment of service 
connection for disability or death from a disease or injury 
which is otherwise shown to have been incurred or aggravated 
in active military, naval, or air service or which became 
manifest to the requisite degree of disability during any 
applicable presumptive period specified in section 1112 or 
1116 of this title.  38 U.S.C.A. § 1103(b) (West 1991 & Supp. 
2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  

Analysis

Duty to Assist

As indicated above, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

Among other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and that the effect in this case is 
more favorable to the veteran.  Therefore, the amended duty 
to assist law applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  The veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO notified the veteran in its rating 
determinations of what he needed to substantiate his claim.  
They provided him with the pertinent laws and regulations, 
and provided him with an application of these laws to the 
facts of his case.  In its denial of his claim, the RO, in 
essence, notified the veteran of what evidence had not been 
submitted to substantiate his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.  The veteran 
reported treatment of his lung cancer at the Reno VAMC, and 
the RO obtained these records.  

The veteran has not indicated the existence of any other 
relevant evidence pertaining to his lung cancer that has not 
already been requested and/or obtained by the RO.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A); see also McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

In this regard, the Board notes that there are some 
outstanding VA records that were identified by the veteran in 
the context of his claim for service connection of PTSD, 
namely the Menlo Park VAMC and the Tucson VAMC.  He has also 
indicated during the January 1996 hearing to being awarded 
Social Security Administration (SSA) disability benefits 
based on a variety of disabilities, including COPD and 
asthma.  Tr., p. 8.  

The Board is of the opinion that such evidence is not 
relevant to the issue at hand, as it does not pertain to the 
issue on appeal.  That is, these post-service military and VA 
medical records were indicated as pertaining to treatment of 
PTSD.  Furthermore, all of these medical records and the 
award of the SSA disability benefits are all dated prior to 
his being diagnosed with lung cancer.  Therefore, there is no 
reasonable possibility that these records could aid in 
substantiating his claim, as they are medical records dated 
prior to his being diagnosed with lung cancer, and therefore 
would not contain references to his lung cancer.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A).  

The record also contains sufficient medical evidence to allow 
for a determination of this issue to be made.  There is an 
advisory opinion on file that specifically addresses the 
etiology of the veteran's lung cancer.  Id.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Service Connection for Lung Cancer as Secondary to AO 
Exposure

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

The veteran has been diagnosed with non-small cell carcinoma 
of the lung.  He therefore has a current disability.  

There is no evidence on file indicating that the veteran's 
non-small cell carcinoma of the lung first manifested itself 
within one year of his discharge from service.  Therefore, 
presumptive service connection under 38 C.F.R. § 3.309(a) is 
not warranted.  

Pursuant to 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e), if a 
veteran is diagnosed with a respiratory cancer within 30 
years after his last exposure to AO, a rebuttable presumption 
of service connection will be established.  

The record shows that the veteran served in Vietnam until 
October 1967.  Therefore, it is presumed that he was exposed 
to AO, as there is no affirmative evidence demonstrating that 
he was not exposed to AO.  38 C.F.R. § 3.307(a)(6)(iii).  

The probative evidence indicates that the veteran's non-small 
cell carcinoma first manifested itself within 30 years from 
the last date he was exposed to AO in October 1967.  

Dr. JG concluded that the cancer had been present since 
September 1998 because of the presence of fullness in the 
right suprahilar region on the September 1998 CT scan.  In 
other words, Dr. JG concluded that the fullness in the right 
suprahilar region was a manifestation of the veteran's lung 
cancer.  

It was indicated in an August 1998 chest x-ray report that 
this suprahilar fullness had been present since the May 1997 
chest x-ray.  Therefore, based on Dr. JG's findings, the 
Board concludes that the veteran's non-small cell carcinoma 
had first become manifest in May 1997, within 30 years of his 
last exposure to AO.  

However, while the record establishes that the veteran's lung 
cancer became manifest within the presumptive period for 
diseases associated with exposure to AO, there is affirmative 
evidence establishing that his lung cancer was not incurred 
in service as a result of exposure to AO.  38 C.F.R. 
§ 3.307(d).  

Dr. JG concluded in October 2000 that the veteran's lung 
cancer was most likely due to his tobacco smoking, which he 
noted as occurring before, during, and after service.  This 
conclusion is supported by the record, which documents the 
veteran's long history of tobacco use.  

Dr. JG did not specify whether the veteran's lung cancer was 
related to his pre-service, in-service, or post-service 
smoking.  However, this issue is moot because the law 
mandates that a veteran's disability or death shall not be 
considered to have resulted from personal injury suffered or 
disease contracted in the line of duty in the active 
military, naval, or air service for purposes of this title on 
the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  38 U.S.C.A. § 1103(a).  

In light of the above, the Board further finds that the 
probative evidence establishes that the cause of the 
veteran's lung cancer was not otherwise incurred in service 
because (e.g., directly related to service), as discussed 
above, there is a competent medical opinion on file 
specifically linking the lung cancer to the veteran's history 
of cigarette smoking (a relationship for which, as stated 
above, service connection is precluded), and there are no 
other competent opinions otherwise linking it to service.  

The veteran's own opinions and statements linking his lung 
cancer to exposure to service and to AO are not competent 
evidence in this case.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's lung cancer is related to AO exposure, or is 
otherwise related to service.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

As the probative evidence has established that the veteran's 
non-small cell carcinoma of the lung is related to his 
history of tobacco use, and because service connection based 
on a relationship of a disability to inservice tobacco use is 
precluded by 38 U.S.C.A. § 1103, the Board concludes that the 
veteran's claim of service connection for lung cancer must be 
denied.  


ORDER

Entitlement to service connection for lung cancer as 
secondary to exposure to AO is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, another remand of the 
issue of service connection for PTSD is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  

The record documents multiple diagnoses of PTSD.  The veteran 
has contended that he experienced inservice stressors which 
has resulted in his PTSD.  His history of stressors is fairly 
well-documented.  He has reported a variety of noncombat 
stressors, including brutalizing POWs.  He has denied 
experiencing combat; however, at other times, he has alleged 
experiencing combat-related stressors.  

On VA examination in October 1996, it was essentially 
concluded that the veteran's PTSD was related to traumatic 
experiences in Vietnam, in particular, his work with POWs, 
and working as a guard in the brig.  His history was found by 
the examining physician to be credible.  

However, "just because a physician or other health 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the Board is 
required to grant service connection for post-traumatic 
stress disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991). 

The veteran's accounts of inservice stressors are not 
currently corroborated by the record.  

In this regard, the RO has requested stressor statements from 
the veteran on multiple occasions, and these statements are 
on file.  The RO has also made three requests to the 
Commandant of the Marine Corps, with a list of the veteran's 
reported stressors.  On all three occasions, the Marine Corp 
responded that it was unable to verify the veteran's reported 
stressors.  However, in its most recent response in October 
1999, it indicated that information concerning the veteran's 
unit could be located in the command chronologies located at 
the Marine Corps Historical Center.  

There is no indication that the RO ever attempted to obtain 
these records.  Because one of the primary issues in this 
case is the verification of the veteran's inservice 
stressors, because it is possible, albeit unlikely, that the 
Marine Corps Historical Center may have records which could 
verify his reported stressors, and in light of the new duty 
to assist law, the Board is of the opinion that another 
remand is required to attempt to obtain confirmation and 
command chronologies from the Marine Corps Historical Center 
of the veteran's stressors.  

The Board also notes that there are potentially relevant, 
outstanding medical records which have not been obtained by 
the RO.  In particular, the veteran has reported post-service 
treatment at, in pertinent part, the Menlo Park VAMC and the 
Tucson VAMC.  

The record shows that the RO attempted to retrieve these 
records without success; there does not appear to be a record 
of response from Menlo Park, and Tucson reported that it had 
no records concerning the veteran.  

Under the new duty to assist law, whenever the Secretary, 
after making reasonable efforts to obtain adequately 
identified medical records, is unable to obtain all of the 
relevant records sought, the Secretary shall notify the 
claimant that it is unable to obtain records with respect to 
the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

In this case, it appears the RO never notified the veteran of 
its inability to obtain these records.  On remand, the RO 
should attempt to obtain records from these facilities, and 
should continue to until a response is received.  

If it is again unable to retrieve these records, the RO 
should notify the veteran as set forth above.  

The veteran has also reported that he is receiving disability 
benefits from the Social Security Administration (SSA).  
Transcript, p. 8.  These records should be obtained on remand 
as well.  Id.  

The duty to assist extends to obtaining records of the SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).

In addition, the RO should also consider on remand whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
treatment for PTSD.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should attempt to 
obtain records pertaining to the veteran 
from the Menlo Park and Tucson VAMCs.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

4.  The RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary, and all 
associated documents, should be sent to 
the Marine Corps Historical Center, 
Building 58, Washington Navy Yard, 
Washington, D. C. 20374-9580.  This 
center should be asked to assist in 
providing verification of the incident or 
incidents which the veteran alleges are 
stressors.  Any information obtained is 
to be associated with the claims folder.  

The historical center should be informed 
of the units the veteran was assigned to 
while in Vietnam and a command chronology 
should be obtained regarding the 
activities of these units.  The Marine 
Corps Historical Center should also be 
asked specifically to review the 
veteran's service records and determine 
whether the veteran engaged in combat, 
particularly in light of the service 
record documenting his participation in 
Counterinsurgency Operations from 
September 1966 to October 1967.  A 
rationale for this opinion should be 
provided.  

5.  Following the above, the RO should 
consider whether the evidence verifies 
any of the events alleged as stressors.  

6.  If and only if the RO has obtained 
verification of any alleged stressor(s), 
the RO should afford the veteran a VA 
special psychiatric examination to 
ascertain the nature and etiology of his 
PTSD.

The claims file, a separate copy of this 
remand, the stressor list compiled by the 
RO, and any information provided by the 
Marine Corps Historical Center must be 
provided to the panel for review prior 
and pursuant to conduction and completion 
of the examinations and the examination 
report must be annotated in this regard.  
Any further indicated special studies, 
including psychological studies, should 
be accomplished.  

The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses, and 
identify all existing psychiatric 
diagnoses.  

If PTSD is diagnosed, the examiner must 
enumerate the requisite diagnostic 
criteria and explain whether and how, 
with reference to specific clinical 
findings and/or history, each of the 
diagnostic criteria is or is not 
satisfied.  Also, if PTSD is diagnosed, 
the examiner must identify the 
stressor(s) supporting the diagnosis and 
whether there is medical evidence of a 
causal nexus between the veteran's 
current symptomatology and the specific 
claimed in-service stressors.  Any 
opinions by the examiner expressed must 
be accompanied by a complete rationale.



7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the claims 
file to ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See VBA Fast Letters 
00-87 (November 17, 2000), 00-92 (December 
13, 2000), 01-02 (January 9, 2001), and 
01-13 (February 5, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel opinions.  Any binding and 
pertinent Court decisions that are 
subsequently issued also should be 
considered.  Stegall, supra.  

8.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for PTSD.  


If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection for PTSD.  
38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



